Citation Nr: 1011498	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for ulnar neuropathy 
of the left hand, currently rated as 60 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 
1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, in which the RO denied the 
Veteran's claims for service connection for bipolar disorder, 
an increased rating for his service-connected ulnar 
neuropathy of the left hand, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service- connected disabilities.  The Veteran filed a 
notice of disagreement in May 2007, and a statement of the 
case was issued in September 2007.  In October 2007, he filed 
a timely substantive appeal (VA Form 9).                    

In January 2010, while sitting at the RO, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  At the January 2010 videoconference hearing, 
the Veteran withdrew from appellate consideration the issue 
of entitlement to service connection for bipolar disorder.  
Accordingly, this issue is no longer in appellate status.  
See 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  Due to the Veteran's service-connected ulnar neuropathy 
of the left hand, the Veteran has a level of incapacity which 
more nearly approximates that consistent with loss of use of 
his left (dominant) hand.  

2.  Given the increased rating to 70 percent for the 
Veteran's left hand ulnar neuropathy granted in this 
decision, the Veteran's service-connected disabilities 
currently have a combined rating of 70 percent and are from a 
common etiology; thus, the service-connected disabilities 
fulfill the schedular rating requirements contained in 
38 C.F.R. § 4.16(a).  

3.  The evidence is at least in equipoise as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected ulnar 
neuropathy of the left hand.     


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for the assignment of a 70 percent rating for 
the service-connected ulnar neuropathy of the left hand, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5125 (2009).         

2.  The criteria for a schedular TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (2009); 38 C.F.R. §§ 3.102, 3.159, 
3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5107, 5126 (West 2002 & Supp. 2009); 23.102, 3.156(a), 3.159 
and 3.326(a) (2009).

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

Based upon a substantial grant of the benefits sought by the 
Veteran in this claim (sufficient evidence is of record to 
grant an increase to 70 percent for the Veteran's service-
connected ulnar neuropathy of the left hand, and grant the 
claim for a TDIU), the Board finds there is no need to 
discuss in detail the various requirements of the VCAA and 
whether they were adequately met or not.  The Board notes 
that a longitudinal review of the record shows that VA has 
essentially met the duties with regard to the claims 
adjudicated on the merits in its decision.


II.  Increased Rating

A.  Factual Background

By a June 1968 rating action, the RO granted service 
connection for ulnar neuropathy of the left hand.  The RO 
stated that according to the Veteran's service treatment 
records, in April 1965, he had a severe laceration of his 
left wrist when he put his hand through a glass window.  He 
had a secondary repair of the ulnar nerve one month later.  
In March 1966, because of lack of function of the ulnar 
nerve, he had a reanastomosis of the nerve.  Although the 
Veteran had some improvement and return of sensation, it was 
not complete; the Veteran still had severe intrinsic 
paralysis and atrophy of the intrinsic muscles of the left 
hand.  In April 1967, he had tendon transplants and the 
operation was considered successful.  After intensive 
therapy, the Veteran was able to return to limited duty.  In 
a June 1968 VA examination, the Veteran indicated that he had 
pain in his left hand during cold weather and that it was not 
as strong as his right hand.  The Veteran had difficulty with 
fine movements and he could not straighten his fingers out.  
There was a marked atrophy of muscle in intraosseous spaces 
of the left hand, especially of the thenar eminence.  The 
Veteran was unable to extend the little and ring fingers more 
than 45 degrees to the palm of the hand.  The grip in the 
left hand was definitely weaker than the right.  He had a 
tingling sensation on the plantar surface of the left little 
finger.  The Veteran was left-handed.  There was a healed 
scar on the volar aspect of the left wrist due to the 
laceration and surgery.  The RO assigned a 40 percent 
disability rating under Diagnostic Code 8516, effective from 
May 8, 1968, for the Veteran's service-connected ulnar nerve 
neuropathy of the left hand.  The RO also granted service 
connection for a scar of the left wrist and assigned a 
noncompensable rating, effective from May 8, 1968.          

In a June 1972 rating action, the RO increased the disability 
rating for the Veteran's service-connected ulnar neuropathy 
of the left hand from 40 to 60 percent disabling under 
Diagnostic Code 8516, effective from May 11, 1972.

In June 2006, the Veteran requested that his service- 
connected left hand disability be reevaluated for a higher 
rating.

In August 2006, the Veteran underwent a VA examination which 
was conducted by QTC Services.  In the examination report, 
the examiner stated that the Veteran had been suffering for 
the past 41 years from ulnar nerve neuropathy.  According to 
the examiner, the parts of the Veteran's body affected by the 
nerve disease were the left hand, wrist, elbow, shoulder, and 
neck.  Due to the nerve disease, there was tingling and 
numbness, and constant pain and weakness of the affected 
parts.  The symptoms affected the ability to button and 
unbutton shirts.  The Veteran could not climb ladders.  Due 
to the peripheral nerve condition, the Veteran experienced 
pain located at the left arm and hand.  The pain occurred 
constantly and was localized.  The pain was characterized as 
aching, sharp, and cramping in nature.  On a scale from 1 to 
10 (10 being the worst pain), the pain level was at a 5.  The 
pain could be elicited by physical activity and it was 
relieved by medication.  At the time of pain, the Veteran 
could usually function with medication; however, at times, he 
required bed rest because of the pain.  There was severe 
aching and cramping in the left arm.  The symptoms described 
occurred constantly.  The current treatment involved 
medication, including Percocet every four to six hours as 
needed during flare-ups.  The medications helped the pain but 
caused unsteadiness and drowsiness.  The examiner reported 
that from the above condition, the functional impairment was 
loss of use of the left hand with decreased strength in the 
hand and arm.       

Upon physical examination, the Veteran had decreased range of 
motion of the left elbow and wrist.  After repetitive use, 
there was additional limitation of motion due to pain, 
fatigue, weakness, lack of endurance, incoordination, and 
pain, which had the major functional impact.  Upon 
neurological evaluation, an evaluation of the ulnar nerve 
revealed findings of neuritis.  There was motor dysfunction 
with findings of decreased range of motion with decreased 
strength especially noted in the wrist and 4th and 5th 
fingers.  Motor power was 4/5.  Neurological examination of 
the upper extremities showed that motor function was abnormal 
with findings of decreased strength 4/5 in the wrist and the 
4th and 5th fingers.  Sensory function was within normal 
limits.  The upper extremity reflexes revealed biceps jerk 2+ 
and triceps jerk 2+, bilaterally.  The diagnosis was ulnar 
nerve neuropathy.  According to the examiner, the subjective 
factors were pain and weakness in the left arm and hand that 
had progressed over time.  The objective factors were 
weakness in the left hand and wrist.  The etiology of the 
peripheral nerve disease was ulnar nerve neuropathy.  The 
examiner stated that the Veteran was left hand dominant so 
that had a significant impact on his ability to work, along 
with the need for narcotic medication to relieve pain.  
According to the examiner, the Veteran was not able to work 
on the medication and with the left hand disability.       

In December 2000, the Veteran testified, via a video 
conference, before the undersigned Veterans Law Judge.  At 
that time, he stated that he had chronic pain in his left 
hand, arm, and neck.  On a scale from 1 to 10 (10 being the 
worst pain), the pain level was at a 10.  He indicated that 
due to the constant pain, he took pain medication and 
received cortisone shots.  According to the Veteran, he also 
had numbness in his fingers and weakness in his left hand and 
arm.  He noted that if he tried to grab a glass a water, he 
would usually spill the water.  The Veteran maintained that 
he had an anatomical loss of the use of his left hand.  


B.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus. 
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected ulnar neuropathy of the left 
hand is currently rated as 60 percent disabling under 
Diagnostic Code 8516 for paralysis of the ulnar nerve.  Under 
Diagnostic Code 8516, a maximum evaluation of 60 percent is 
warranted for complete paralysis of the ulnar nerve of the 
major upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction 
of the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.

In the Veteran's case, the RO has assigned the maximum 60 
percent evaluation for the service-connected ulnar neuropathy 
of the (dominant) left hand pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  This is the highest rating available 
for the Veteran's left hand ulnar neuropathy under that 
diagnostic code.  Thus, an increased rating under Diagnostic 
Code 8516 cannot be awarded because the maximum award 
possible under the criteria for that code is currently 
assigned.

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  In this regard, after 
reviewing the medical evidence of record and considering all 
reasonable doubt in favor of the Veteran, the Board finds 
that a 70 percent rating is warranted under Diagnostic Code 
5125; that code provides a 70 percent rating for the loss of 
use of the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5125 (2009).    

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.

The Board finds that the Veteran's reports, in his testimony 
and written statements, of severe pain, numbness, weakness, 
cramping, difficulty buttoning and unbuttoning shirts, 
difficulty in holding items in his left hand, as well as his 
need for increasing amounts of pain medication, warrant a 
finding of "loss of use" of his left hand.  This conclusion 
is supported by the medical finding in the August 2006 VA 
(QTC) examination report in which the examiner stated that 
due to the symptomatology of the Veteran's service-connected 
ulnar neuropathy of the left hand, the functional impairment 
was loss of use of the left hand with decreased strength in 
the hand and arm.  This opinion supports, rather than 
opposes, the Veteran's contentions, and there is no contrary 
opinion of record.      

In light of the above, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's 
service-connected ulnar neuropathy of the left hand is 
productive of a level of impairment which more nearly 
approximates that consistent with loss of use of the left 
hand.  As such, the Board concludes that the criteria for a 
70 percent rating pursuant to Diagnostic Code 5125 have been 
met.  

The Board also notes that the 70 percent rating is, in fact, 
the highest rating that can be assigned for a hand disorder 
by law.  The "amputation rule" provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  Amputation of 
the major forearm below insertion of pronator teres (the 
lower part of the forearm closer to the wrist, as would be 
applicable here), warrants a 70 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5124.  That the Veteran may have 
several distinct symptoms due to the hand disorder - 
including neurological impairment of the hand, wrist, elbow, 
shoulder, and neck, as noted in the August 2006 VA (QTC) 
examination report, - is moot because he cannot be assigned 
separate schedular ratings that would total more than the 70 
percent rating being granted herein.  Therefore, all ratings 
for a single extremity can total no more than the rating for 
amputation, which, in this case, means no more than the 
70 percent now assigned for loss of use.     


III.  TDIU

A.  Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 
4.16(a) also provides that disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service- 
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra.  


B.  Analysis

The Veteran contends that he is unable to work due to his 
service-connected ulnar neuropathy of the left hand.  The 
record indicates that the Veteran worked as a custodian at 
the United States Postal Service from 1976 to 1994.  In a 
statement from the United States Postal Service, dated in 
February 2007, it was noted that the Veteran retired in 
December 1994 due to disability; the disability was not 
specified.  According to United States Postal Service, 
because the Veteran's disability retirement was over 12 years 
ago, records were no longer available.  

In December 2000, the Vetera testified, via a video 
conference, before the undersigned Veterans Law Judge.  At 
that time, he stated that he had worked as a custodian at the 
United States Postal Service.  He indicated that due to his 
service-connected left hand disability, he experienced severe 
pain in his left hand and had to miss a lot of work.  The 
Veteran reported that his left hand disability was one of the 
reasons he retired.

In this case, the Board finds that the Veteran's left hand 
disability is productive of a level of impairment which more 
nearly approximates that consistent with loss of use of the 
left hand; accordingly, the Board has determined that the 
Veteran's service-connected ulnar neuropathy of the left hand 
warrants an increased rating to 70 percent disabling.  The 
only other service-connected disability is the Veteran's scar 
of the left wrist which has been assigned a noncompensable 
rating.  Thus, the Veteran's service-connected disabilities 
currently have a combined rating of 70 percent and are from a 
common etiology.  Therefore, the service-connected 
disabilities fulfill the schedular rating requirements 
contained in 38 C.F.R. § 4.16(a).    

The next question is whether the Veteran's service-connected 
ulnar neuropathy of the left hand alone precludes him from 
obtaining and maintaining some form of substantially gainful 
employment.  In this regard, the Board recognizes that the 
Veteran has been diagnosed with bipolar disorder.  Private 
medical records, dated from April 1998 to November 2006, show 
intermittent treatment for the Veteran's bipolar disorder.  
In addition, in a private psychiatric evaluation, dated in 
March 2003, it was noted that the Veteran was medically 
retired because of his bipolar disorder.  However, while 
bipolar disorder may have been one of the reasons the Veteran 
retired, the Veteran has testified that another reason was 
due to his service-connected left hand disability.  Moreover, 
the Board observes that in the August 2006 VA (QTC) 
examination, the examiner noted that the Veteran had pain and 
weakness in his left hand and wrist due to his ulnar 
neuropathy.  The examiner further indicated that because the 
Veteran was left hand dominant, the symptomatology of his 
left hand disability had a significant impact on his ability 
to work, along with the need for narcotic medication which 
caused unsteadiness and drowsiness.  Accordingly, the 
examiner concluded that the Veteran was not able to work on 
the medication and with the left hand disability.  This 
opinion supports, rather than opposes, the Veteran's 
contentions.    

In view of the foregoing, the Board is satisfied that the 
Veteran's service-connected ulnar neuropathy of the left hand 
renders him unable to obtain or maintain substantially 
gainful employment.  At the very least, the evidence for and 
against whether the Veteran is unable to obtain and retain 
substantially gainful employment due to the severity of his 
ulnar neuropathy of the left hand, is in equipoise, and, as 
such, reasonable doubt is resolved in favor of the Veteran.  
See 38 C.F.R. § 4.3 (2009).  Accordingly, entitlement to a 
TDIU is warranted.   

ORDER

An increased rating of 70 percent for the service-connected 
ulnar neuropathy of the left hand is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.   

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary awards.    



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


